UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ending June 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55235 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) Nevada 20-1914514 (State of Incorporation) (IRS Employer Identification No.) 2100 North Wilmot, Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 520-777-0511 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated file ¨ Non-accelerated filer ¨ Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes ¨ No ¨ N/A APPLICABLE ONLY TO CORPORATE ISSUERS: As ofJune 30, 2014 we had 20,252,788 shares of common stock issued and outstanding and as of July 31, 2014 we had 20,623,788 shares of common stock issued and outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended June 30, 2014 (“Form 10-Q”) ofABCO Energy,Inc. (the “Company”), which was originally filed with the Securities and Exchange Commission (the “SEC”) on August 14, 2014, is solely to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T.Exhibit 101 to this Amendment No. 1 to Form 10-Q furnishes the following items in Extensible Business Reporting Language:(i) the Company’s Consolidated Balance Sheets as of June 30, 2014 and as of December 31, 2013 (Unaudited), (ii) the Company’s Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2014 and June 30, 2013 (Unaudited), (iii) the Company’s Consolidated Statement of Stockholders’ Equityfor the Period Beginning December 31, 2011 through the Period Ended June 30, 2014 (Unaudited), (iv) the Company’s Consolidated Statements of Cash Flowsfor the Six Months Ended June 30, 2014 and June 30, 2013 (Unaudited) and (v) the Notes to the Consolidated Financial Statements (Unaudited). No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above.This Amendment No. 1 to Form 10-Q does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Item 6. Exhibits Exhibits Index 31.1 Section 302 Certification of Chief Executive Officer* 31.2 Section 302 Certification of Chief Financial Officer* 32.1 Section 906 Certification of Chief Executive Officer* 32.2 Section 906 Certification of Chief Financial Officer* 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase * Previously filed SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. August 20, 2014 ABCO ENERGY, INC /s/ Charles O’Dowd Charles O’Dowd Title: President & Chief Executive Officer (CEO) /s/ Charles O’Dowd Charles O’Dowd Chief Financial Officer (CFO) Principal Accounting Officer (PAO)
